--------------------------------------------------------------------------------

EXHIBIT 10.1
 
 
PURCHASE AND SALE AGREEMENT
 
 
This PURCHASE AND SALE AGREEMENT (this “Agreement”), executed on November 5,
2015 but dated effective as of 12:01 a.m. on June 30, 2015 (the “Effective
Date”), is entered into by and among Torchlight Energy Resources, Inc., a Nevada
corporation, 5700 W. Plano Pkwy., Ste. 3600, Plano, Texas 75093, Torchlight
Energy, Inc., a Nevada corporation, 5700 W. Plano Pkwy., Ste. 3600, Plano, Texas
75093 (collectively “Seller”), and Husky Ventures, Inc., an Oklahoma
corporation, whose address is 5800 NW 135th Street NW, Oklahoma City, OK 72142,
(“Purchaser”).  Seller and Purchaser are sometimes collectively referred to as
the “Parties” and each is referred to individually as a “Party.”
 
RECITALS
 
Seller owns and desires to sell, and Purchaser desires to purchase, all of
Seller’s right, title and interest in certain oil and gas leases, wells and
related assets, which constitute the Assets, as more fully described and defined
below, on the terms and conditions set forth in this Agreement.
 
Purchaser anticipates selling all of its right, title, and interest in the lands
that are described in Annex A, (the “Gastar Prospect Area”) to Gastar
Exploration Inc., (“Gastar”) pursuant to the terms of a purchase and sale
agreement (the “Gastar Transaction”).
 
DEFINITIONS
 
“Assets” means
 
 
(a)
All of Seller’s right, title, and interest in the oil and gas leases, described
in the Assignment of Oil & Gas Interests (“Assignment”) attached as Exhibit A
(the “Leases”), all associated personal property, including wellbores, and the
lands covered by such Leases or otherwise pooled or unitized therewith (the
“Lands”), and all mineral fee, royalty, overriding royalty, net profits and
other interests in the Lands (collectively the “Assigned Working Interest”).

 
 
(b)
All of Seller’s rights under the Participation Agreement attached as Exhibit B
and incorporated by reference (“Participation Rights”).

 
 
(c)
The Assets further described in Exhibits A & B include a proportionate undivided
interest in the following:

 
 
1.
The oil and gas wells now located on the Lands or lands pooled or unitized
therewith, whether producing or non-producing (the “Wells”), and, subject to all
rights of offset or withholding under the Participation Agreement, all
Hydrocarbons that may be produced from the Wells after the Closing.

 
 
2.
Subject to all rights of offset or withholding under the Participation
Agreement, all Hydrocarbon sales, purchase, gathering, compression, treating,
transportation, storage and processing agreements and all other contracts,
operating agreements, balancing agreements, joint venture agreements,
partnership agreements, farmout agreements and other contracts, agreements and
instruments insofar and only insofar as they cover or relate to the Leases and
Lands, excluding any insurance contracts.

 

 
1

--------------------------------------------------------------------------------

 
 
 
3.
The geological and geophysical data, studies, surveys, evaluations, maps, plats
and information of every form and nature and in every form and manner record,
stored or transmitted, pertaining to the Leases and Lands.

 
 
4.
The permits, licenses, approvals, servitudes, rights-of-way, easements, surface
use agreements, and other surface rights that are used or held primarily for use
in connection with the operation of the Leases and Lands (or lands pooled,
communitized or unitized therewith) (collectively, the “Easements”).

 
 
5.
The personal property, equipment, machinery, fixtures and improvements,
operational or nonoperational, known or unknown, located on the Lands (or lands
pooled, communitized or unitized therewith) or the Easements, including
pipelines, gathering systems, manifolds, well equipment, casing, tubing, pumps,
motors, compression equipment, flow lines, processing and separation facilities,
pads, and structures that, as of the date of this Agreement, are located on the
Lands (or lands pooled, communitized or unitized therewith), and to the degree
such  are used or held for use primarily in connection with the operation of the
Assigned Interest in the Wells or Lands (or lands pooled, communitized or
unitized therewith) (collectively, the “Equipment”).

 
 
6.
The rights to any fee surface property, and the surface leases used for Seller
yards for operation of the Leases and Lands.

 
 
7.
The pipes, tubulars, fittings, and other materials used or specifically held for
use as operating inventory in connection with the operation of the Leases and
Lands in the Wells or the Equipment.

 
“Claims” means past, present and future actions and/or causes of action,
counter-claims, cross-claims, rights, claims, demands, costs, liabilities,
damages, losses, expenses and penalties, whether known or unknown, suspected or
unsuspected, liquidated or contingent.  Under this definition, “Claims”
includes, but is not limited to, all claims, demands, and causes of action of
any nature, whether in contract or in tort or otherwise, or arising under or by
virtue of any constitution, statute, regulation, at common law, or in equity,
for past, present, future, known, and unknown personal injuries, property
damage, and all other losses or damages of any kind, including but not limited
to the following: all actual damages, all exemplary and punitive damages, all
penalties of any kind, all contract damages, all tort damages, loss of
consortium, damage to familial relations, ensuing death, loss of inheritance,
loss of companionship, loss of society and affection, loss of enjoyment of life,
intentional and/or malicious conduct, actual and/or constructive fraud,
statutory and/or common law fraud, class action suit, misrepresentation of any
kind or character, libel, slander, negligence, gross negligence, costs, attorney
fees, economic loss, and pre-judgment and post- judgment interests. This
definition further includes, but is not limited to, all elements of damages, all
remedies, all claims, demands, and causes of action that are now recognized by
law or that may be created or recognized in the future in any manner, including
without limitation by constitution, statute, regulation, or judicial decision.
 
 
 
2

--------------------------------------------------------------------------------

 
 
“Closing” means the execution of all documents necessary to effectuate the sale
and transfers of the Assets contemplated under this Agreement, which shall occur
on before November 6, 2015 at Purchaser’s offices.
 
“Debt” means all money that Seller owes to Purchaser, regardless of whether
those charges arose from the Assets, leasing activities, the JOAs, or anything
else relating to the Parties’ relationship in any way, which the Parties agree
as of the October 31, 2015 is $2,830,161.17.
 
“Defensible Title” means, with respect to the Assets, such title and ownership
by the Seller that (a) entitles the Seller to receive and retain, without
reduction, suspension or termination, not less than the Seller’s “Net Revenue
Interest,” in the percentage set forth in the Assignment of all Hydrocarbons
produced, saved and marketed from the Assets; (b) obligates the Seller to bear
not greater than the Seller’s “Working Interest,” in the percentage set forth in
the Assignment of the costs and expenses relating to the maintenance,
development and operation of such Asset; and (c) is free and clear of all liens,
claims and encumbrances, except Permitted Encumbrances, by, through and under
Seller.
 
“Gastar Closing” means the closing defined in Article VIII of the Purchase and
Sale Agreement between Husky Ventures, Inc., et al. as sellers and Gastar
Exploration, Inc. as purchaser dated October 14, 2015.
 
“Hydrocarbons” means all oil, gas, natural gas liquids and other hydrocarbons
and products produced in association therewith.
 
“JOAs” means all joint operating agreements, or similar agreements, directly
relating to the Assets.
 
“Net Revenue Interest” means the share of production after all burdens,
royalties, and overriding royalties, have been deducted from the working
interest.
 
“Permitted Encumbrances” means (a) liens for taxes not yet delinquent or which
are being contested in good faith by appropriate proceedings; (b) lessors’
royalties, overriding royalties, division orders, reversionary interests and
similar burdens that do not operate to reduce the Net Revenue Interest of Seller
in any of the Assets; (c) the consents and rights contained in the Contracts or
the Leases; (d) production sale contracts, unitization and pooling declarations
and agreements, and any operating agreements insofar as such contracts and
agreements do not operate to increase the Working Interest or decrease the Net
Revenue Interest of Purchaser for any of the Assets; (e) normal and customary
liens of co-owners under operating agreements, unitization agreements, and
pooling orders relating to the Assets, which obligations are not yet due and
pursuant to which Seller is not in default; (f) mechanic’s and materialmen’s
liens relating to the Assets, which obligations are not yet due and pursuant to
which Seller is not in default; (g) minor defects and irregularities in title or
other restrictions that are of the nature customarily accepted by prudent
purchasers of oil and gas properties and do not materially affect the value of
any Asset encumbered thereby or materially impair the ability of the obligor to
use any such Asset in its operations; (h) all approvals required to be obtained
in connection with the transactions contemplated herein from governmental
authorities which are customarily obtained post-closing; (i) preferential rights
to purchase as provided in the Participation Agreement; and (j) liens created or
arising by operation of law to secure a Party’s obligations as a purchaser of
oil and gas in respect of obligations that are not past due.
 
 
 
3

--------------------------------------------------------------------------------

 
 
“Production Revenue” means Seller’s proportionate share of revenue from the sale
of all hydrocarbons produced from the wells listed on Schedule B(4).
 
“Security Instrument” means the lien attached as Exhibit C and incorporated by
reference.
 
In this Agreement, unless expressly stated otherwise, the singular includes the
plural, and vice versa; likewise, the disjunctive includes the conjunctive, and
vice versa.
 
AGREEMENT
 
For and in consideration of the mutual promises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:
 
A.
Sale and Purchase.  At the Closing, upon the terms and conditions hereinafter
set forth, Seller agrees to sell, assign and convey to Purchaser all of its
right, title and interest in the Assets, respectively, effective as of the
Effective Date or as otherwise stated in the Assignment, and Purchaser agrees to
buy and accept such right, title and interest in such Assets from Seller at such
Closing, effective as of the Effective date.

 
B.
Purchase Price & Consideration for Assets.  Subject to the terms and conditions
in this Agreement:

 
 
1.
Purchaser will purchase the Assets by irrevocably retiring and forever
discharging the Debt in its entirety (the “Purchase Price”);

 
 
2.
If Purchaser enters into an arm’s length, written agreement, or agreements, to
sell all or part of the Assets within one-year from October 31, 2015, then the
proceeds from that sale or sales will be distributed as follows:

 
 
a.
First, $2,830,161.17 to Purchaser;

 
 
b.
Second, $1,169,838.83 to Seller;

 

 
4

--------------------------------------------------------------------------------

 

 
c.
Third, all amounts over the $4,000,000 in “a” and “b” above will be split 50/50
between Purchaser on one hand (up to a maximum of $200,000.00), and Seller on
the other. By way of example if Purchaser is to receive $4,500,000 from the sale
of the Assets, the excess $500,000 over the $4,000,000 would be split $200,000
to Purchaser and $300,000 to Seller.

 
 
3.
If, however, the Gastar Closing occurs, then the proceeds from the Gastar sale
attributable to the Assets, which is presently estimated to be $4,607,331.33,
subject to final adjustments to the purchase price as set forth in the terms of
the Purchase and Sale Agreement between Husky Ventures, Inc., et al. as sellers
and Gastar Exploration, Inc. as purchaser dated October 14, 2015, will be
distributed between Husky and Torchlight as follows:

 
 
a.
First, $2,830,161.17 to Purchaser;

 
 
b.
Second, $1,169,838.83 to Seller;

 
 
c.
Third, all amounts over the $4,000,000 in “a” and “b” above will be split 50/50
between Purchaser on one hand (up to a maximum of $200,000.00), and Seller on
the other. By way of example if Purchaser is to receive $4,500,000 from the sale
of the Assets, the excess $500,000 over the $4,000,000 would be split $200,000
to Purchaser and $300,000 to Seller.

 
 
4.
Seller will relinquish and forever surrender all of their Participation Rights
as of the Closing.  For the avoidance of doubt, the Parties hereby mutually
agree that with respect to the Assets: (A) the Participation Agreement shall be
terminated as of the Effective Date and of no further force or effect from and
after the Effective Date and (B) as of the execution and delivery of this
Agreement, there are no Gastar Prospect Claims against Gastar, Purchaser, or the
Assets pursuant to or related to the Participation Agreement.

 
 
5.
From and after the execution of this Agreement, Purchaser will, on a monthly
basis and without offset other than monthly operating expenses, release to
Seller all Production Revenue that is attributable to hydrocarbons produced and
sold from the oil and gas wells listed on Schedule B(4).  To the extent
Production Revenue has previously been applied by Purchaser to offset or reduce
any debts owed by Seller or claimed by Purchaser, the Parties agree that for all
periods prior to the execution of this Agreement, their shall not be any
accounting adjustments and that the Parties waive and release all claims against
each other related to such offsets of Production Revenue for all periods prior
to the execution of this Agreement.

 
C.
Acquisition of Assets and Conditions of Closing.

 
As conditions to the Closing:

 
5

--------------------------------------------------------------------------------

 


 
1. 
On or before the Closing, Seller will deliver the Assets to Purchaser free of
liens, encumbrances, and clouds on title, other than the Permitted Encumbrances.

 
 
2.
The Parties will execute and deliver the Assignment and the Security Instrument
attached as Exhibit A and Exhibit C, respectively.  Provided, however, Seller
may not record the Security Instrument until December 1, 2015.

 
 
3.
Seller and Purchaser shall execute and deliver all necessary letters in lieu of
transfer orders directing all purchasers of production to pay operator the
proceeds attributable to production, which will distribute the net proceeds from
production from the Assets from and after the Effective Date to
Purchaser.  However, if the Gastar Closing has occurred, Seller and Purchaser
shall direct all purchasers of production to pay Gastar the proceeds
attributable to production after the Effective Date.

 
D.
Responsibility for Recordation.  Within three (3) days of the
Closing,  Purchaser’s counsel shall record the Assignment in the appropriate
real property records, and provide copies of the file-stamped originals of those
documents to the Parties as soon as practicable after the Closing.

 
E.
Representations, Warranties and Covenants.

 
 
1.
Seller’s Representations, Warranties and Covenants. Each of the Sellers hereby,
jointly and severally, make the following representations and warranties to the
Purchaser as of the date of the Agreement:

 
 
(a)
Seller has all requisite power and authority to carry on his business as
presently conducted, to enter into this Agreement and to perform his obligations
hereunder.  The consummation of the transactions contemplated by this Agreement
will not violate or be in conflict with any provision of any material agreement
or instrument to which Seller is a party or by which Seller is bound, or any
judgment, decree, order, statute, rule or regulation applicable to Seller.

 
 
(b)
Seller warrants and represents to Purchaser that Seller is authorized to enter
into this Agreement, all third-party consents required have been obtained, and
that the person executing this Agreement on its behalf has the authority to do
so.

 
 
(c)
This Agreement constitutes, and all documents and instruments required hereunder
to be executed and delivered by Seller at each Closing will, when duly executed
and delivered for value constitute, valid, legal and binding obligations of
Seller, enforceable against Seller, in accordance with their respective terms,
subject to applicable bankruptcy and other similar laws of general application
with respect to creditors as well as the general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

 
 
(d)
Seller further warrants and represents to Purchaser that it is the owner of all
the Assets covered by this Agreement, that there are no other parties with an
interest in the Assets.


 
6

--------------------------------------------------------------------------------

 
 
 
(e)
Subject to Permitted Encumbrances, there are no claims which would cause Seller
to have less than Defensible Title to the Assets; the Assets are free and clear
of all liens, except for Permitted Encumbrances; and Seller shall convey title
to Purchaser with a general warranty.

 
 
(f)
Seller warrants and represents to Purchaser that it has not transferred, sold,
assigned conveyed, encumbered, pledged or hypothecated any rights, title or
interest in or to the Assets, nor is such transfer, sale, assignment,
conveyance, encumbrance, pledging or hypothecation pending.

 
 
(g)
Seller further warrants and represents to Purchaser that the leases and
assignments covered by this agreement are valid, in effect, and have not lapsed
or reverted.

 
 
2.
Purchaser’s Representations and Warranties.

 
 
(a)
Purchaser warrants and represents to Seller that Purchaser is authorized to
enter into this Agreement, and that the person executing this Agreement on its
behalf has the authority to do so.

 
 
(b)
Purchaser has all requisite company powers and authority to carry on its
business as presently conducted, to enter into this Agreement, to purchase the
Assets on the terms and conditions described in this Agreement, and to perform
its other obligations under this Agreement.  The consummation of the
transactions contemplated by this Agreement will not violate nor be in conflict
with any provision of Purchaser’s governing documents or any material agreement
or instrument to which Purchaser is a party or by which Purchaser is bound, or
any judgment, decree, order, statute, rule or regulation applicable to
Purchaser.

 
 
(c)
This Agreement and all documents and instruments required or contemplated
hereunder to be executed and delivered by Purchaser on each Closing Date will,
when duly executed and delivered for value, constitute valid, legal and binding
obligations of Purchaser, enforceable against Purchaser, in accordance with
their respective terms, subject only to applicable bankruptcy and other similar
laws of general application with respect to creditors.

 
 
(d)
Purchaser has had sufficient time to examine the Seller’s records regarding the
Assets and believes that the Purchase Price is a fair price to pay for the
Assets.

 
F.
Assumption. From and after a Closing, Purchaser shall be deemed to have assumed
and shall have proportionate responsibility and liability for the following, but
only insofar as attributable to the Assets acquired under this Agreement, and
prior to such Closing shall have assumed no such responsibility or liability:

 
 
1.
Assumed Environmental Liabilities.  The normal and customary pro rata
environmental liabilities of a working interest owner. (“Assumed Environmental
Liabilities”).


 
7

--------------------------------------------------------------------------------

 
 
 
2.
General Assumption.  Except to the extent covered by Seller’s limited
indemnification of Purchaser, upon such Closing, Purchaser shall assume and pay
all normal and customary costs, expenses and liabilities assumed by a working
interest owner that arise after the Effective Date (the “Assumed
Liabilities”).  Notwithstanding the foregoing, the Parties understand and agree
that production revenues associated with the Assets after the Effective Date
have been applied by Purchaser to offset certain debts owed by Seller to
Purchaser and that such offsets have been properly accounted for in arriving at
the Purchase Price.

 
G.
Indemnities.  After a Closing, Purchaser shall indemnify Seller, and Seller
(joint and severally between each Seller) shall indemnify Purchaser, as follows:

 
 
1.
Seller’s Indemnification of Purchaser.  Subject to the limitations set forth
below, Seller (joint and severally between each Seller) shall indemnify, defend
and save and hold harmless Purchaser, its officers, directors, members,
managers, employees, representatives, attorneys and agents (the “Purchaser
Indemnified Parties”), from and against any and all Losses attributable to or
which arise from or in connection with:

 
 
(a)
any breach by such Seller of any of its representations or warranties;

 
 
(b)
any third party claims for Royalties payable by such Seller on or attributable
to production from its interests in the Assets transferred at such Closing
during the period prior to the Effective Time that such Seller owned such
interests;

 
 
(c)
any property expenses incurred by such Seller with respect to its interests in
the Assets transferred at such Closing during the period prior to the Effective
Time that such Seller owned such interests;

 
 
(d)
any claim by any employee of such Seller or any other person for personal injury
or wrongful death which is attributable to events occurring during the period
prior to the Effective Time that such Seller owned the Assets transferred at
such Closing; and

 
 
(e)
any breach by such Seller of its covenants or agreements under this Agreement.

 
 
2.
Scope.  EXCEPT AS OTHERWISE PROVIDED HEREIN, THE INDEMNIFICATION OBLIGATIONS
UNDER THIS AGREEMENT SHALL BE WITHOUT REGARD TO THE INDEMNIFIED PERSON’S SOLE,
JOINT OR CONCURRENT NEGLIGENCE, GROSS NEGLIGENCE, STRICT LIABILITY OR OTHER
FAULT.

 
 
3.
Waiver of Consequential Damages.  EACH PARTY EXPRESSLY WAIVES ANY AND ALL RIGHTS
TO CONSEQUENTIAL (TO THE EXTENT NOT FORESEEABLE), PUNITIVE OR EXEMPLARY DAMAGES;
PROVIDED, HOWEVER, THAT THE FOREGOING LIMITATION SHALL NOT APPLY TO ANY SUCH
DAMAGES INCURRED IN CONNECTION WITH THIRD PARTY CLAIMS.


 
8

--------------------------------------------------------------------------------

 
 
 
4.
No Insurance; Subrogation.  To the extent of the indemnification obligations in
this Agreement, Purchaser and Seller hereby waive for themselves, their
successors and assigns, including any insurers, any rights to subrogation for
Losses for which each of them is respectively liable or against which each
respectively indemnifies the other, and, if required by applicable policies,
Purchaser and Seller shall obtain waiver of such subrogation from their
respective insurers.

 
 
5.
Reservation as to Non-Parties.  Nothing in this Agreement is intended to limit
or otherwise waive any recourse Purchaser or Seller may have against any
non-Gastar Person not a party to this Agreement for any obligations or
liabilities that may be incurred with respect to the Assets.

 
H.
Non-Reliance.  The Parties hereby declare and represent that in making this
Agreement, they rely wholly upon their respective judgment, belief, and
knowledge of their respective liabilities, the subject Leases, and that this
Agreement is executed and made without any reliance upon any statement or
representation of any other party or of any other party’s representative and
Seller acknowledges that it had access to all information and data it deems
necessary to evaluate this transaction, including the Purchase Price to be paid
by Purchaser and the other terms and conditions herein.

 
I.
Notices. All notices contemplated under this Agreement shall be made to the
following, unless modified by written notice via U.S. mail, fax, or email to the
other party(ies):

 
 
1.
Seller:
 
Torchlight Energy Resources, Inc.
Torchlight Energy, Inc.
Attn: John Brda
5700 W. Plano Pkwy., Ste. 3600
Plano, Texas 75093

 
 
2.
Purchaser:
 
Husky Ventures, Inc.
Attn:  Chuck Long
204 North Robinson, Suite 1800
Oklahoma City, Oklahoma 73102

 
J.
Relationship of Parties.  It is not the purpose or intention of this Agreement
to create any joint venture, partnership, mining partnership, or association,
and neither this Agreement (including any exhibit attached to this Agreement)
nor the operations hereunder shall be construed or considered as creating any
such legal relationship. The liabilities of the Parties shall be several and not
joint or collective. Furthermore, nothing in this Agreement shall be construed
as providing directly or indirectly for any joint or cooperative refining or
marketing or sale of any Party’s interest in oil and gas or the products
therefrom.


 
9

--------------------------------------------------------------------------------

 
 
K.
Entire Agreement. This Agreement constitutes the entire, final agreement of the
Parties on all matters that are the subject of this Agreement, and this
Agreement fully supersedes and replaces any and all prior agreements or
understandings, written or oral, between the Parties  relating to the Lease.

 
L.
Multiple Counterparts. This Agreement may be executed in counterparts by the
undersigned and all such counterparts so executed shall together be deemed to
constitute one final agreement, as if one document had been signed by all
parties hereto; and each such counterpart shall be deemed to be an original,
binding the party subscribed thereto, and multiple signature pages (including
faxes or other electronic delivery of signature pages) affixed to a single copy
of this Agreement shall be deemed to be a fully executed original Agreement. It
shall be sufficient in making proof of this Agreement to produce or account for
a facsimile or pdf copy of an executed counterpart of this Agreement.

 
M.
Fees & Costs. Each Party will pay its own legal fees and costs associated with
this transaction.

 
N.
Joint Drafting. The Parties agree that this Agreement was drafted jointly and
that this Agreement shall not be construed against the other because of their
involvement in drafting this Agreement.

 
O.
Non-Waiver. No exercise or failure to exercise or delay by any Party in
exercising any right or remedy under this Agreement shall constitute a waiver by
such Party of such right or remedy in any other instance or any other right or
remedy.

 
P.
Amendment & Modification.   Any amendment or modification to this Agreement must
be in writing and executed by the Parties; provided that any such amendment or
modification shall require the approval of Gastar if such amendment or
modification would affect any of Gastar’s rights, interests, duties, or
obligations under this Agreement.

 
Q.
No Assignments. No obligation or right arising under this Agreement may be
assigned or delegated by any Party without the express written consent of the
other Parties, which consent shall not be unreasonably withheld.  Any assignment
made without prior written consent is void ab initio.

 
R.
Future Documents.  The Parties shall perform any and all acts and execute and
deliver any and all documents that may be or become necessary and proper to give
effect to and carry out the terms hereof.

 
S.
No Third-Party Beneficiary.  Any agreement to perform any obligations herein
contained, express or implied, shall be only for the benefit of the Parties and
their respective heirs, successors, assigns and legal representatives, and such
agreements and obligations shall not inure to the benefit of any indebtedness or
any other party, whatsoever; provided however  that Gastar shall be deemed a
third party beneficiary of this Agreement with respect to Sections B.4, X, and
Y.


 
10

--------------------------------------------------------------------------------

 
 
T.
Binding Effect. The Parties may plead this Agreement as a full and complete
defense to, and may use this Agreement as the basis for, an injunction against
any action, suit or other proceeding which may be instituted, prosecuted or
attempted by the other Party, or by the other Party’s respective
representatives, agents, executors, decedents, trustees, beneficiaries,
successors, heirs, attorneys and assigns, in contravention or breach of this
Agreement.

 
U.
Severability.  Each part of this Agreement is intended to be several.  If any
term, covenant, condition or provision violates any applicable law or is
declared illegal, invalid or unenforceable, in whole or in part, by a court of
last resort, such provision shall be enforced to the greatest extent permitted
by law, and such a declaration shall not affect the legality, validity or
enforceability of the remaining parts of this Agreement, all of which shall
remain in full force and effect.

 
V.
Review by Counsel.  The Parties have had sufficient opportunity to read this
Agreement and to consult with legal counsel of their choosing regarding the
meaning and effect of this Agreement and its rights and liabilities under it.
Accordingly, each Party and signatory to this Agreement has entered into it
freely, voluntarily and without duress.

 
W.
Disclaimers.  THE PARTIES AGREE THAT, TO THE EXTENT REQUIRED BY APPLICABLE LAW
TO BE OPERATIVE, THE DISCLAIMERS OF WARRANTIES CONTAINED IN THIS SECTION ARE
“CONSPICUOUS” DISCLAIMERS FOR THE PURPOSES OF ANY APPLICABLE LAW, RULE OR
ORDER.  THE EXPRESS REPRESENTATIONS AND WARRANTIES OF SELLER CONTAINED IN THIS
AGREEMENT, AND THE TITLE WARRANTIES IN THE CONVEYANCES OF THE CONVEYED INTERESTS
TO BE DELIVERED AT EACH CLOSING, (COLLECTIVELY “SELLER’S’ WARRANTIES”) ARE
EXCLUSIVE AND ARE IN LIEU OF ALL OTHER REPRESENTATIONS AND WARRANTIES, EXPRESS,
IMPLIED, STATUTORY OR OTHERWISE.  SELLER EXPRESSLY DISCLAIMS ANY AND ALL SUCH
OTHER REPRESENTATIONS AND WARRANTIES.  WITHOUT LIMITATION OF THE FOREGOING AND
EXCEPT FOR SELLER’S WARRANTIES, THE CONVEYED INTERESTS SHALL BE CONVEYED
PURSUANT HERETO WITHOUT (A) ANY WARRANTY OR REPRESENTATION, WHETHER EXPRESS,
IMPLIED, STATUTORY OR OTHERWISE, RELATING TO (I) TITLE TO THE CONVEYED
INTERESTS, THE CONDITION, QUANTITY, QUALITY, FITNESS FOR A PARTICULAR PURPOSE,
CONFORMITY TO THE MODELS OR SAMPLES OF MATERIALS OR MERCHANTABILITY OF ANY
EQUIPMENT OR ITS FITNESS FOR ANY PURPOSE, (II) THE ACCURACY OR COMPLETENESS OF
ANY DATA, REPORTS, RECORDS, PROJECTIONS, INFORMATION OR MATERIALS NOW,
HERETOFORE OR HEREAFTER FURNISHED OR MADE AVAILABLE TO PURCHASER IN CONNECTION
WITH THIS AGREEMENT, (III) PRICING ASSUMPTIONS, OR QUALITY OR QUANTITY OF
HYDROCARBON RESERVES (IF ANY) ATTRIBUTABLE TO THE CONVEYED INTERESTS OR THE
ABILITY OR POTENTIAL OF THE CONVEYED INTERESTS TO PRODUCE HYDROCARBONS, (IV) THE
ENVIRONMENTAL CONDITION OF THE CONVEYED INTERESTS, BOTH SURFACE AND SUBSURFACE,
(V) ANY IMPLIED OR EXPRESS WARRANTY OF NON-INFRINGEMENT, OR (VI) ANY OTHER
MATTERS CONTAINED IN ANY MATERIALS FURNISHED OR MADE AVAILABLE TO PURCHASER BY
SELLER OR BY SELLER’S AGENTS OR REPRESENTATIVES, OR (B) ANY OTHER EXPRESS,
IMPLIED, STATUTORY OR OTHER WARRANTY OR REPRESENTATION WHATSOEVER.  PURCHASER
SHALL HAVE INSPECTED, OR WAIVED (AND UPON EACH CLOSING SHALL BE DEEMED TO HAVE
WAIVED) ITS RIGHT TO INSPECT, THE CONVEYED INTERESTS FOR ALL PURPOSES AND
SATISFIED ITSELF AS TO THEIR PHYSICAL AND ENVIRONMENTAL CONDITION, BOTH SURFACE
AND SUBSURFACE, INCLUDING BUT NOT LIMITED TO CONDITIONS SPECIFICALLY RELATED TO
THE PRESENCE, RELEASE OR DISPOSAL OF HAZARDOUS SUBSTANCES, SOLID WASTES,
ASBESTOS AND OTHER MAN MADE FIBERS.  PURCHASER IS RELYING SOLELY UPON THE TERMS
OF THIS AGREEMENT AND ITS OWN INSPECTION OF THE CONVEYED INTERESTS, AND
PURCHASER SHALL ACCEPT ALL OF THE SAME IN THEIR “AS IS, WHERE IS” CONDITION.


 
11

--------------------------------------------------------------------------------

 
 
X.
Gastar Prospect Claims. The “Gastar Prospect Claims” refer to all existing and
future, known and unknown, claims, demands, and causes of action for all
existing and future, known and unknown, damages, attorneys' fees, costs,
expenses, losses, and remedies related to the Participation Agreement insofar as
such claims, demands and causes of action relate to the Gastar Prospect Area and
the Assets.  Under this definition, a "Gastar Prospect Claim" includes, but is
not limited to, all claims, demands, and causes of action of any nature, whether
in contract or in tort, or arising under or by virtue of any statute or
regulation for past, present, future, known, and unknown losses and/or damages
of any kind, including but not limited to the following:  all actual damages,
all consequential damages, all exemplary and punitive damages, all penalties of
any kind, and any prejudgment and post judgment interest.  This definition
further includes, but is not limited to, all elements of damages, all remedies,
all claims, demands, and causes of action that are now recognized by law or that
may be created or recognized in the future by any manner, including without
limitation by statute, regulation, or judicial decision.

 
Y.
Release of Gastar.  Effective upon the Effective Date, each Seller, on its own
behalf and on behalf of its partners, directors, shareholders, trustees,
parents, subsidiaries, insurers, affiliates, owners, predecessors, successors,
assigns, and any person (natural, an entity, or otherwise) claiming, by,
through, or under such Seller, does hereby fully and forever release, discharge,
hold harmless, and acquit Gastar, together with its past, present, and future
officers, directors, shareholders, members, owners, employees, agents,
representatives of any kind, affiliates, partners, joint venturers, parents,
subsidiaries, predecessors, successors, assigns, affiliates, related entities,
attorneys, accountants, and insurers from any Gastar Prospect Claim that such
Seller has or had as of the Effective Date or could have in the future relating
to any events that occurred prior to the Effective Date.  For the avoidance of
doubt, this release only applies to the Assets, and does not bar any action to
enforce this Agreement.

 
 
 
 
 
 
 
 
 
 
12

--------------------------------------------------------------------------------

 

Z. 
Release of Purchaser.  Effective upon the Effective Date, each Seller, on its
own behalf and on behalf of its partners, directors, shareholders, trustees,
parents, subsidiaries, insurers, affiliates, owners, predecessors, successors,
assigns, and any person (natural, an entity, or otherwise) claiming, by,
through, or under such Seller, does hereby fully and forever release, discharge,
hold harmless, and acquit Purchaser, together with its past, present, and future
officers, directors, shareholders, members, owners, employees, agents,
representatives of any kind, affiliates, partners, joint venturers, parents,
subsidiaries, predecessors, successors, assigns, affiliates, related entities,
attorneys, accountants, and insurers from any Gastar Prospect Claim that such
Seller has or had as of the Effective Date or could have in the future relating
to any events that occurred prior to the Effective Date.  For the avoidance of
doubt, this release only applies to the Assets, and does not bar any action to
enforce this Agreement.

 
AA.
Release of Seller.  Effective upon the Effective Date, Purchaser and Gastar,
each on its own behalf and on behalf of its partners, directors, shareholders,
trustees, parents, subsidiaries, insurers, affiliates, owners, predecessors,
successors, assigns, and any person (natural, an entity, or otherwise) claiming,
by, through, or under Purchaser and/or Gastar, does hereby fully and forever
release, discharge, hold harmless, and acquit Purchaser, together with its past,
present, and future officers, directors, shareholders, members, owners,
employees, agents, representatives of any kind, affiliates, partners, joint
venturers, parents, subsidiaries, predecessors, successors, assigns, affiliates,
related entities, attorneys, accountants, and insurers from any Gastar Prospect
Claim that Purchaser and/or Gastar has or had as of the Effective Date or could
have in the future relating to any events that occurred prior to the Effective
Date.  For the avoidance of doubt, this release only applies to the Assets, and
does not bar any action to enforce this Agreement.

 
 
 
 
 
INTENTIONALLY BLANK—SIGNATURE PAGES FOLLOW
 
 
 
 
 
 
 
 
 
 
 
 
13

--------------------------------------------------------------------------------

 

AGREED AND EXECUTED as of the Effective Date:
 
 
 
Torchlight Energy Resources, Inc.
 
 
/s/ Willard McAndrew III
Willard McAndrew III, COO
 
 
 
Torchlight Energy, Inc.
 
 
/s/ Willard McAndrew III
Willard McAndrew III, COO
 
 
 
Husky Ventures, Inc.
 
 
 
/s/ Charles
Long                                                                           
Charles Long, CEO
 
 
 
 
 
 
 
 
 
 
 
 
14

--------------------------------------------------------------------------------